OPINION.
Black:
The petitioners are all interested either as fiduciaries or beneficiaries under the will of Edward W. Sparrow and have filed a joint petition based on two deficiency letters, one to the trustees under the will of Edward W. Sparrow, and the other to Margaret Alicia Sparrow. The respondent has moved that petitioners be required to file separate petitions, one in behalf of the trustees under the will of Edward W. Sparrow, and the other by Margaret Alicia Sparrow.
It is alleged in the petition as follows: “This petition is made jointly by the several taxpayers for the reason that all of the deficiencies in tax asserted by the Commissioner of Internal Revenue in the several letters above referred to result from changes either in the net income of the trustees under the will of Edward W. Sparrow, deceased, or in the method of apportionment of such income to Margaret B. Sparrow and Bank of New York and Trust Company as guardians for Margaret Alicia Sparrow, and duplication can be avoided by joining all of the petitioners in a single petition.”
We have recently decided in Percy N. Powers et al., 20 B. T. A. 753, and Jacob Held, Jr., et al., 20 B. T. A. 863, that the rules of the Board do not provide for the filing of a joint petition and that separate petitions must be filed based on each deficiency notice. If in the preparation and trial of the cases it is expedient that they be consolidated and heard together, that may be done.
The motion of respondent to require separate petitions to be filed is sustained and sixty days time is allowed to comply therewith.